Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) use of a GNSS/IMU surveying and mapping system and a mapping system comprises a GNSS/IMU receiver, a relative position transfer medium and a display terminal. This judicial exception is not integrated into a practical application because it is simply a list of components used in the claim without any coupling language to make it as a surveying system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the listed GNSS/IMU receiver and a relative transfer medium, display terminal does not give any further device/function to “couple” the components to work as a surveying system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-3, the listed components of GNSS/IMU receiver (GNSS antenna, a GNSS positioning board and an IMU sensor in claim 2) and a transfer medium (gyroscope/accelerometer specified as the IMU in claim3) does not specify how relative position is implemented or how it is “transferred” from the IMU/GNSS receiver. Applicant needs to amend the claims with language or devices to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dusha (WO-2014060429-A1).
Regarding claim 1, Dusha discloses a GNSS/IMU surveying and mapping comprising a GNSS/IMU receiver, a relative position transfer medium (a defined spatial relationship relative to the tip (12), determination means for repeatedly determining the referenced position of the position giving means and evaluation means (17) for deriving the position of the measuring point (1) , Abstract) and a display terminal (see Fig. 2)(GNSS receiver 19, IMU 18 and reference attitude data).

    PNG
    media_image1.png
    1406
    1081
    media_image1.png
    Greyscale

Regarding claim 2, Dusha discloses the GNSS/IMU receiver comprises a GNSS antenna (use of GNSS receiver implies an antenna and accompanying processing board used), a GNSS positioning board, an IMU inertial sensor and a position transfer device (an inertial measuring unit (18) placed on the body (13) with a defined spatial relationship relative to the position giving means, the surveying system further comprises IMU-processing means for repeatedly determining inertial state data based on measurements taken by the inertial measuring unit, and the evaluation means (17) are further configured for feeding a predefined filter algorithm with the repeatedly determined referenced position and the repeatedly determined inertial state data and deriving therefrom referenced attitude data for the survey pole (10), Abstract)(defined spatial relative position is a position transfer device).
Regarding claims 3-4, Dusha discloses wherein, the IMU inertial sensor comprises a three-axis accelerometer and a three-axis gyroscope; three axes of the three-axis accelerometer are arranged correspondingly parallel to three axes of the three-axis gyroscope (fusion of inertial sensors (accelerometers and gyroscopes) and GNSS measurements, 2nd paragraph, page 2)(fusion of relative position between the pole, GNSS receiver and the IMU sensor); the IMU inertial sensor is fixed on a structural support (IMU18 is fixed on the survey pole 10, Fig. 2) or a PCB, wherein the structural support or the PCB are located inside the GNSS/IMU receiver.
Regarding claim 8, Dusha discloses a GNSS/IMU surveying and mapping method adopting the GNSS/IMU surveying and mapping system comprising an initialization process of a measurement  function of a relative position point and a measurement process of the relative position point (position giving means for making available the coordinative determination of a referenced position, Abstract)(determination of a referenced position is an initialization process).

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 5-7, 9-11, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov